Citation Nr: 1121052	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  10-18 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Omaha, Nebraska


THE ISSUE

Entitlement to home improvement and structural alterations (HISA) benefits under 38 U.S.C.A. § 1717 for bathroom access modifications. 


REPRESENTATION

Veteran represented by:	Nebraska Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1967 to May 1970 and from August 1975 to October 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 administrative action, in which the Department of Veterans Affairs Medical Center (VAMC) in Omaha, Nebraska, through the HISA Committee, denied the Veteran's request for a grant to improve and/or structurally alter the bathroom in his home. 

In February 2011, the Veteran testified at a personal hearing, conducted via videoconferencing equipment, which was chaired by the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's VA claims folder.

In a January 2010 rating action, Veteran's claims of entitlement to specially adapted housing and a special home adaption grant were reopened and denied by the Department of Veterans Affairs Regional Office in Lincoln, Nebraska.  The Veteran has not, to the Board's knowledge, expressed dissatisfaction with these decisions.  Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA].

The appeal is being REMANDED to the AOJ via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks a HISA grant pursuant to 38 U.S.C. § 1717 for the remodeling of his bathroom.  Among the proposed changes, the Veteran wishes to install a second entrance which would allow direct passage from his bedroom to the bathroom.  He contends that this alteration is necessary because his service-connected irritable bowel syndrome has become spastic and requires "quick accessibility to [his] restroom."  See the February 2011 hearing transcript, pages 3-4.  After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further evidentiary development.  

38 U.S.C.A. § 1710 authorizes VA to furnish medical services which VA determines to be needed to any veteran for a service-connected disability and to any veteran with a service-connected disability rated 50 percent or more. 38 U.S.C.A. § 1710(a) (West 2002).

Home health services determined by VA to be necessary for effective and economical treatment of a disability may be furnished to any veteran to include home improvements and structural alterations as are necessary to assure the continuation of treatment or to provide access to the home or to essential lavatory and sanitary facilities.  38 U.S.C.A. § 1717(a)(2) (West 2002).  For medical services and alterations completed for a service-connected disability, the cost of HISA may not exceed a $4100 lifetime benefit.  Id.

Veterans Health Administration (VHA) Handbook 1173.14 outlines the procedures governing the administration of the HISA program.  In order to file a claim for HISA benefits, a veteran must submit a prescription from a VA or fee-basis physician for HISA modifications that identifies and provides a medical justification for the specific items requested (e.g., wheelchair ramp, widening of doorways, etc.). VHA Handbook 1173.14, para. 12 (2008).  The veteran must also submit a completed and signed VA Form 10-0103, Veteran's Application for Assistance in Acquiring HISA. Id.

HISA grants provide for medically necessary improvements and/or structural changes to the veteran's residence for the following purposes: (1) allowing entrance to, or exit from, the veteran's residence; (2) use of essential lavatory and sanitary facilities; (3) allowing accessibility to kitchen or bathroom sinks or counters; (4) improving entrance paths or driveways in immediate area of the home to facilitate access to the home by the veteran; and (5) improving plumbing or electrical systems made necessary due to installation of dialysis equipment in the home. VHA Handbook 1173.14, para. 3.

The VA Office of General Counsel has noted that the home health services language cannot be construed to authorize personal comfort items that make life outside a hospital more acceptable, if not necessary for medical treatment. VAOPGCPREC 32-91.  This opinion also noted that "the determination of what is reasonable and necessary for treatment is a question of medical fact."  In a separate opinion, the VA Office of General Counsel noted that the decision for granting HISA benefits requires, at least in part, "the exercise of medical judgment, e.g., whether the services are needed to assure continuation of effective and economical treatment for the veteran's disability."  VAIOGCOREC 06-01, para. 16.

As an initial matter, the Board notes that the record on appeal may be incomplete.  As noted above, the VHA Handbook provides that, in order to file a claim for HISA benefits, a prescription from a VA, or fee-basis, physician is required.  In this case, the record indicates that a medical consultation was requested in February 2010 for the Veteran's proposed bathroom alterations.  However, the results of this consultation are not included in the claims folder.  Furthermore, the VHA Handbook requires that the Veteran must provide a completed and signed VA Form 10-0103, Veteran's Application for Assistance in Acquiring HISA.  While the May 2010 statement of the case (SOC) indicates that VA received the Veteran's HISA application in April 2010, this form is also not included in the Veteran's claims folder.  A remand of the Veteran's appeal is necessary to correct this evidentiary defect in the record.  

In addition, the record does not include a medical opinion discussing whether the bathroom access modifications proposed by the Veteran are needed to assure continuation of effective and economical treatment for his disability or whether such alterations are improvements which would serve only to lend comfort to the Veteran, or make life outside a health care facility more acceptable.  Thus, this case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) [the Board is prohibited from exercising its own independent judgment to resolve medical questions]. These questions must be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].

Finally, the May 2010 SOC did not outline the law and provisions governing the Veteran's claim but instead provided only citations to these laws and provisions.  As a result, the Veteran was given no notice of the law or regulations pertaining to the HISA program.  The Veteran has the right to notice of laws and regulations relevant to his claim for benefits, and a right to an adequate statement of the reason for the denial of his claim under those laws and regulations.  See 38 U.S.C.A. § 5104 (West 2002); 38 C.F.R. § 19.29 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a notification letter which provides him notice of all the laws, regulations, and provisions relevant to his request for benefits under the HISA program and relied upon in the May 2010 SOC.  Such notice should include notification of: 38 U.S.C.A. §§ 1710 and 1717; VHA Handbook 1173.14 (April 18, 2008); and the VISN 23 Network Policy #V23-CMO-030 Dated March 17, 2010.  The Veteran should be given the opportunity to respond.  If any response from the Veteran suggests further development, such should be completed.  

2.  Also, contact the Omaha VAMC and obtain a copy of the Veteran's original HISA application file.  The Board is particularly interested in the Veteran's completed VA Form 10-0103, and the results of a February 2010 medical consultation, if available.  All attempts to locate and obtain these records should be documented in the Veteran's claims folder.  All such available documents should be associated with the claims folder.  

3.  Then, arrange for a health care provider with appropriate experience to review the Veteran's VA claims folder, to include his medical records (including the January 2010 VA examination report), proposed residential renovations, statements in support of his claim, and the February 2011 hearing transcript.  The health care provider's review of the claims file should be noted in the report.  

The health care provider should then render an opinion as to whether the proposed renovations submitted by the Veteran are (1) necessary to assure the continuation of treatment for his irritable bowel syndrome, or to provide access to the home or to essential lavatory and sanitary facilities, or (2) improvements which would serve only to lend comfort to the Veteran, or make life outside the health care facility more acceptable.  The health care provider should provide a rationale for all opinions expressed.

4.  Following completion of the above, readjudicate the issue on appeal.  If the decision remains adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


